UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


AMTRUST NORTH AMERICA, INC.
on behalf of Technology Insurance Company, Inc.
and Security National Insurance Company,

                            Plaintiff,

               -against-

SIGNIFY INSURANCE LTD.,                               OPINION AND ORDER

                            Defendant.                  18 Civ. 3779 (ER)


SIGNIFY INSURANCE LTD.,

                            Counter Claimant,

               - against

AMTRUST NORTH AMERICA, INC.,
on behalf of Technology Insurance Company, Inc.
and Security National Insurance Company,

                            Counter Defendant.


SIGNIFY INSURANCE LTD.,

                            Third Party Plaintiff,

                -against-

SECURITY NATIONAL INSURANCE
COMPANY, TECHNOLOGY INSURANCE
COMPANY, INC.,

                            Third Party Defendants.
Ramos, D.J.:

       AmTrust North America, Inc., ("AmTrust"), on behalf of its underwriters, sued Signify

Insurance Ltd., for breaching a reinsurance agreement by failing to provide collateral allegedly

required by the agreement. Signify filed six counterclaims against AmTrust and six third-party

claims against its underwriters, Technology Insurance Company, Inc., ("Technology Insurance")

and Security National Insurance Company ("Security National"), on the theory that the

reinsurance agreement had been rescinded or, in the alternative, that, if the reinsurance

agreement was still in force, it was AmTrust and its underwriters that breached.

       AmTrust moves to dismiss Signify's first and second counterclaims/third-party claims

(hereinafter "counterclaims"), pursuant to Federal Rule of Civil Procedure 12(c). Doc. 33.

Signify moves to dismiss AmTrust's complaint in its entirety and to grant all of its

counterclaims, except its sixth counterclaim. Doc. 32. For the reasons set forth below,

AmTrust's motion is GRANTED and Signify's motion is DENIED.

I.     Background

       Employers HR, LLC ("Employers HR") provides outsourced human resources, tax and

insurance services to temporary staffing agencies. Doc. 30, 6. As part of its insurance services

business, Employers HR provides workers' compensation insurance to its clients' employees.

Id. Before 2016, Employers HR contracted with a third-party insurance carrier. Id. In 2016,

Employers HR began exploring the possibility of participating in a captive insurance program

and Signify, a Bermuda captive insurance company, was formed. Id.

       In March 2016, AmTrust, a Delaware company with a principal place of business in New

York, provided Employers HR and Signify a 2016-2017 Captive Insurance Proposal. The

Insurance Proposal described: (1) the te1ms of the policies that AmTrust would issue to



                                                 2
Employers HR; (2) the terms on which Signify would reinsure those policies in part; (3) a policy

term from March 15, 2016, to March 15, 2017; (4) the states or territories in which AmTrust

would issue policies; and (5) the exclusion of some clients. Doc. 36-1. Employers HR and

Signify accepted the proposal. Doc. 30, 8.

           On April 1, 2016, Signify and AmTrust entered into a captive reinsurance agreement (the

"Reinsurance Agreement"), pursuant to which Signify agreed to reinsure a portion of the policies

that AmTrust issued. Doc. 36-2. 1

           The Reinsurance Agreement imposed obligations on both Signify and AmTrust. It

required Signify to provide AmTrust with "Required Security," consisting of Loss Fund

collateral, Gap collateral, and any additional collateral required by law. Doc. 36-2, 6, 13. The

Reinsurance Agreement required Signify to provide Gap collateral in the amount of $4,480,229

by August 31, 2016, and to increase the collateral in increments of approximately $244,376 on

October 1, November 1, and December 1, 2016. Id. at 14. The Gap collateral was to total

$5,213,358 by December 1, 2016. 2

           In turn, the Reinsurance Agreement required AmTrust to cede the "Gross Ceded

Premium" and remit the ''Net Ceded Premium" to Signify. Doc. 36-2, 5. 3 It also required

AmTrust to issue monthly reports stating the balance due or recoverable from Signify. Doc. 36-

2, 9.


1
    The parties signed the agreement on September 2, 2016, retroactive to April 1, 2016. Doc. 36-2, 17.

2
 The Reinsurance Agreement also provides, "If at any point in time during the term of this Agreement, the Gap
collateral falls below 31.23% of Gross Written Premium, [AmTrust] can demand and [Signify] shall provide an
Increase in the Gap collateral to equal 31.23% of Gross Written Premium." Doc. 36-2, 14.

3
 The Reinsurance Agreement defines "Gross Ceded Premium" as Signify's "quota share participation of Gross
Written Premium less [Signify's] quota share participation of premium for the specific excess ofloss and aggregate
excess ofloss coverage and inuring facultative reinsurance (if any)." Doc. 36-2, 5. It defines "Net Ceded Premium"
as "Gross Ceded Premium less ceding commission." Doc. 36-2, 6.


                                                           3
         These three general duties-the monthly reports, the collateral, and the premiums-are

interdependent. AmTrust must provide monthly reports 45 calendar days from the end of each

month. Signify must then fund the Loss Fund collateral within eight days after it has received

the monthly report. 4 AmTrust must then remit the balance due to Signify according to the

monthly reports within seven days after it has received confirmation that the letter of credit, i.e.,

the collateral, has been adequately increased. 5 Doc. 36-2, 14.

         The Reinsurance Agreement provided three modes of termination, one of which allows

either party to terminate. Doc. 36-2, 3-4. Only two, which allow only AmTrust to terminate, are

relevant here. Under the first relevant ground for termination,

                  [AmTrust] may terminate this Agreement, by giving thirty (30)
                  days prior written notice to [Signify] by express, overnight,
                  certified or registered mail, in the event any of the following
                  occurs during the te1m of this Agreement: ... [Signify] fails to
                  provide any Required Security in accordance with the provisions
                  of the REQUIRED SECURITY Article.

Doc. 36-2, 4.

         Under the second relevant ground of termination,

                  [AmTrust] may immediately terminate this Agreement if [Signify]
                  fails to perfo1m, satisfy or comply in any material respect with any
                  obligation, condition or other provision contained in this
                  Agreement, and such failure shall remain unremedied for a period
                  of thirty (30) days after [AmTrust] shall have given [Signify]
                  written notice thereof.

Id.




4
 "[Signify] will fund the Loss Fund collateral within 8 calendar days after [Signify's] receipt of the monthly report,
by increasing the Letter of Credit by the amounts due to [Signify] reflected in the repo1t to the extent [Signify] has
not already provided such amounts." Doc. 36-2, 15.

5
  "[AmTrust] shall remit the balance due to [Signify] within 7 calendar days of [AmTrust's] receipt of confirmation
from the bank that the Letter of Credit has been increased .... " Doc. 36-2, 15.


                                                          4
       The Reinsurance Agreement describes Signify's obligations after the contract's

termination:

               In the event this Agreement is terminated or expires, [Signify]
               shall continue to be liable for all Policies underwritten and bound
               prior to the termination or expiration date, and for all Policies with
               effective dates prior to the termination date, but issued after the
               Termination date, until the Policies' expiration, cancellation or
               non-renewal, whichever shall occur first.

                                                ***
                [Signify] agrees that the Required Security will remain in place
               throughout the term of this Agreement and thereafter until: 1. All
               claims under the Policies reinsured hereunder have been closed; or
               2. 3 years after the last claim has been reported under the Policies;
               whichever is later.

Doc. 36-2, 3, 16. The second subsection further provides that Signify "agrees that if any claim

under a Policy reinsured hereunder is reported after the expiration of such Required Security,

[Signify] will deliver to [AmTrust] collateral equal to the [Signify's] obligations for such claim."

Id.

        Beginning on April 1, 2016, AmTrust-through its underwriters, Technology Insurance

and Security National-issued 65 workers' compensation policies to the customers of Employers

HR. Doc. 30, 9-20. Each contained an expiration date of April 1, 2017. Id. at 25. On

Approximately July 31, 2016, for reasons not provided in the pleadings, AmTrust stopped

underwriting new policies for Employers HR and ignored its requests to resume issuing new

policies again. Id. at 20.

        Meanwhile, it appears that Signify was not in compliance with its obligation to post

collateral. In a letter dated November 28, 2016, AmTrust's chief underwriting officer, Vance

Sawamura, wrote Signify's president, Michael Easton:

                The Agreement requires Signify to post security. See Agreement
                at Art. 9.K and Art. 28. Nonetheless, Signify has failed to do so.

                                                  5
               Signify' s breach substantially defeats the purpose of the
               Agreement. Accordingly, unless Signify posts security in full, in
               the amount of $5,915,888, which consists of $5,213,358, the
               amount set out in the Agreement, and $702,530 for the Bridge
               HRO policy, within thirty days, ... [AmTrust] hereby terminates
               the Agreement from inception.

Doc. 34-2, 2 (emphasis added)

       Two days later, on November 30, 2016, Signify caused Comerica Bank to issue standby

letters of credit for $1,508,242 and $3,460,739. Docs. 36-3, 36-4. The letters designated

AmTrust's underwriters, Technology Insurance and Security National, as the beneficiaries. Id.

This sum, $4,968,981, equaled the exact amount of Gap collateral due on November 1, 2016,

according to the schedule in the Reinsurance Agreement. Doc. 36-2, 14. To secure and maintain

these letters of credit, Signify posted nearly $5,000,000 in collateral and paid $45,000 in fees to

Comerica Bank. Doc. 30, 23.

       In a letter dated December 20, 2016, Signify's president wrote to AmTrust's chief

underwriting officer purporting to accept AmTrust's termination of the Reinsurance Agreement:

"Signify Insurance, Ltd. ('Signify') has received your termination letter dated November 28,

2016 and hereby accepts your termination of our Agreement from Inception (4/1/2016). Please

kindly return the LOC's to Comerica Bank for cancelation within the next 7 business days."

Doc. 36-6.

       In a letter emailed the next day, December 21, 2016, and sent by overnight delivery,

AmTrust's chief underwriting officer wrote to Signify's president, ignoring Signify's

"acceptance" of termination, and withdrawing its notice of intent to terminate:

               [AmTrust] acknowledges that Signify posted $4,968,981 in
               collateral by Letters of Credit issued on November 30, 2016. In
               light of Signify's partial performance, [AmTrust] withdraws its
               notice of its intent to terminate the Agreement on December 28,
               2016 and will provide you with cession statements. Additionally, I
               note that the Agreement requires Signify to post an additional

                                                 6
                 $1,306,346 in collateral, which is currently overdue. This amount
                 represents the December 1st installment and additional collateral
                 required due to the increase in gross written premium. As Signify
                 is aware, this amount is subject to further change based on gross
                 written premium. I request that Signify post the collateral that is
                 currently overdue within thirty days.

Doc. 36-7.

        Approximately 16 months later, on April 27, 2018, AmTrust, on behalf of its

underwriters, filed the instant action against Signify. 6 Doc. 1. It claims that Signify breached the

Reinsurance Agreement by failing to increase Gap collateral by $1,400,517, which was due on

December 1, 2016, and by completely failing to pay the Loss Fund collateral, which at the time

of filing, AmTrust claimed to amount to $2,094,767.33. Id. at 2-3. It also seeks a declaration

that Signify "is required, and will remain required, to post collateral to secure its obligations

pursuant to the terms of the Reinsurance Contract." Id. at 3-4.

         On July 20, 2018, Signify answered and filed counterclaims against AmTrust and third-

paiiy claims against AmTrust's underwriters. Doc. 10. On September 27, 2018, it amended its

counterclaims and third-paiiy claims. Doc. 30, 26-32.

        In its first counterclaim, Signify seeks a declaration that the Reinsurance Agreement has

been "terminated, cancelled, and/or rescinded from inception;" that AmTrust or its underwriters

must return the letters of credit; and that AmTrust or its underwriters must reimburse Signify for

expenses associated with the Reinsurance Agreement and for any amounts drawn on the letters

of credit. Doc. 30, 27.

        Its second counterclaim asks the Court to rescind the Reinsurance Agreement and to

return Signify to the status quo pre-contract. Id. at 27-28.



6
 Although the Court does not rely on it, AmTrust submitted evidence in opposition to Signify's motion detailing the
parties' discussions about collateral and premiums over this 16-month period. Doc. 40, 13-15.

                                                         7
        The third counterclaim alleges unjust enrichment and asks the Court to order AmTrust to

return the letters of credit. Id. at 28-29.

        The fourth counterclaim alleges that AmTrust breached the Reinsurance Agreement by

failing to provide $11,728,166.75 in Net Ceded Premiums and $3,607,613.34 in unidentified

total liabilities. Doc. 30, 29-30.

        The fifth counterclaim seeks a declaration that: (1) AmTrust must pay the Net Ceded

Premiums and other liabilities; (2) that Signify need not indemnify or provide collateral to

AmTrust or its underwriters for any losses incurred after 12:01 a.m. on April 1, 2017; (3) that

AmTrust and its underwriters return the letters the credit and reimburse Signify for any amounts

drawn from the letters of credit or associated with maintaining the letters after 12:01 a.m. on

April 1, 2017. Doc. 30, 32.

        The sixth counterclaim alleges that AmTrust, Technology Insurance, and Security

National, breached the underlying program agreement by failing to underwrite and issue new

policies for Employers HR. Id. at 32. It argues that this breach hurt Signify because it lost out

on the opportunity to receive premiums from these new policies. Id.

        AmTrust moves for judgment on the pleadings, pursuant to Federal Rule of Civil

Procedure 12(c), to dismiss Signify's first and second counterclaims. Doc. 33. Signify moves

for judgment on the pleadings to dismiss AmTrust's complaint in its entirety and to grant all of

its counterclaims, except the sixth counterclaim. Doc. 32.




                                                 8
II.      Standard7

         Rule 12(c) of the Federal Rules of Civil Procedure provides that "[a]fter the pleadings are

closed-but early enough not to delay trial-a party may move for judgment on the pleadings."

In adjudicating a motion for judgment on the pleadings pursuant to Rule 12(c), the Court applies

the same standard of review as it does to a motion to dismiss for failure to state a claim upon

which relief can be granted under Rule 12(b)(6). Cleveland v. Caplaw Enters., 448 F.3d 518,

521 (2d Cir. 2006). Accordingly, a motion for judgment on the pleadings should be granted "if,

from the pleadings, the moving party is entitled to judgment as a matter of law." Burns Int 'l Sec.

Servs., Inc. v. Int'! Union, United Plant Guard Workers ofAm. (UPGWA) & Its Local 537, 47

F.3d 14, 16 (2d Cir. 1995) (per curiam). The Court accepts as true the pleadings' factual

allegations and draws all reasonable inferences in the non-movant's favor. Nielsen v. Rabin, 746

F.3d 58, 62 (2d Cir. 2014).

III.     Documents Considered

         For the purposes of a motion for judgment on the pleadings, the Court may consider "the

complaint, the answer, any written documents attached to them, and any matter of which the

court can take judicial notice for the factual background of the case." Roberts v. Babkiewicz, 582

F.3d 418,419 (2d Cir. 2009) (per curium). "A complaint is deemed to include any written


7
  In support of its six counterclaims, Signify alleges that an AmTrust executive said in November 2016 in reference
to Signify, "fuck these guys" and "I want them gone." Doc. 30, 23-24. In a footnote of its memorandum in support
of its motion, Signify references these allegations. Doc. 37, 8 n.2. In opposition to this motion, AmTrust introduces
facts outside of the pleadings in the event that "the Court is inclined to permit Signify to rely on contested factual
allegations" and "convert[] the motion into a summary judgment motion." Doc. 40, 5. In reply, Signify
acknowledges that it references contested allegations in its opening brief but claims that it did not rely on these facts
and, instead, relied "exclusively on undisputed facts in the pleadings." Doc. 42, 6 n.3. It further argues that the
Court should not convert the motion into a motion for summary judgment because it disputes the facts introduced by
AmTrust and should receive an opportunity to introduce evidence into the record to contest these facts. Doc. 42, 6.
"A district court must convert a motion for judgment on the pleadings to one for summary judgment if the motion
includes material 'outside the pleadings' and that material is 'not excluded by the court.'" Sira v. Morton, 380 F.3d
57, 66 (2d Cir. 2004). Signify only relies on its pleadings and not on any evidence extraneous to its counterclaims.
Conversion would therfore not be appropriate here.


                                                           9
instrument attached to it as an exhibit, materials incorporated in it by reference, and documents

that, although not incorporated by reference, are 'integral' to the complaint." Sira v. Morton,

380 F.3d 57, 67 (2d Cir. 2004) (internal citations and quotation marks omitted). As the parties

agree, the Court may consider the Reinsurance Agreement, which was attached to the Complaint,

and the November 28, December 20, and December 21, 2016 letters, which were quoted

extensively in the counterclaims.

        Furthermore, "a written agreement that is complete, clear and unambiguous on its face

must be enforced according to the plain meaning of its terms." Greenfield v. Philles Records,

Inc., 780 N.E.2d 166, 170 (N.Y. 2002). A contact is unambiguous if it has "definite and precise

meaning, unattended by danger of misconception in the purport of the policy itself, and

concerning which there is no reasonable basis for a difference of opinion." Breed v. Ins. Co. ofN

Am., 385 N.E.2d 1280, 1282 (N.Y. 1978). "[W]hen a term or clause is ambiguous and the

determination of the parties' intent depends upon the credibility of extrinsic evidence or a choice

among inferences to be drawn from extrinsic evidence, then the issue is one of fact." Amusement

Bus. Underwriters, a Div. ofBingham & Bingham, Inc. v. Am. Int'! Grp., Inc., 489 N.E.2d 729,

732 (N.Y. 1985). The Reinsurance Agreement is unambiguous and the Court interprets it as a

matter of law. The Court does not consider materials, introduced for the first time during

briefing, to interpret this clear contract.




                                                10
IV.        Discussion8

           AmTrust claims that Signify breached the Reinsurance Agreement and Signify argues

that the Reinsurance Agreement either has been rescinded or, in the alternative, that AmTrust has

breached it.

           To succeed on a breach of contract claim under New York law, a party must establish (1)

the existence of a valid contract among the parties, (2) performance by the party, (3) non-

performance by the other party and (4) damages. Nick's Garage, Inc. v. Progressive Cas. Ins.

Co., 875 F.3d 107, 114 (2d Cir. 2017) (citation omitted); see also Flomenbaum v. NY. Univ., 890

N.Y.S.2d 493, 502 (App. Div. 1st Dep't 2009) (explaining same), aff'd, 929 N.E.2d 403 (N.Y.

2010).

           The Court's discussion of whether a valid contract exists resolves Signify's first three

counterclaims because these claims for declaratory judgment, rescission, and unjust enrichment

all turn on whether the Reinsurance Agreement was rescinded. Doc. 30, 26-29. The Court's

analysis of whether AmTrust and Signify performed under the Reinsurance Contract decides

AmTrust's and Signify's remaining claims because those claims are for breach of contract and a

declaratory judgment that the other party breached. 9

A.         A Valid Contract Existed

           Signify claims that there was no valid contract because the Reinsurance Agreement had

been rescinded. A contract may be rescinded unilaterally "for such a breach as substantially


8
  The Court applies New York law. "A federal court sitting in diversity must apply the choice of law rules of the
forum state, in this case New York." Lazard Freres & Co. v. Protective Life Ins. Co., 108 F.3d 1531, 1538 (2d Cir.
1997). "Under New York law, courts will generally enforce choice-of-law clauses, because contracts should be
interpreted so as to effectuate the parties' intent." AEI Life LLC v. Lincoln Benefit Life Co., 892 F.3d 126, 132 (2d
Cir. 2018) (internal quotation marks and citations omitted). The Court hears this case in diversity jurisdiction and
the Reinsurance Agreement provides that the "Agreement and all proceedings pursuant thereto will be governed by
the law of the State of New York." Doc. 36-2, 10.

9   This does not include Signify's sixth counterclaim because it has not moved for judgment on that claim.

                                                           11
defeats its purpose," Callanan v. Powers, 92 N.E. 747 (N.Y. 1910), and mutually if the parties

agree to rescind it. Dolansky v. Frisillo, 92 A.D.3d 1286, 1287 (N.Y. App. Div. 2012).

1.      Unilateral Rescission

         Signify makes two unilateral rescission arguments. First, it claims that AmTrust

unilaterally rescinded the Reinsurance Agreement when it sent the November 28 letter, which

stated that Signify had breached by failing to post security and that it would terminate the

Agreement if Signify failed to cure the breach. Signify claims this letter rescinded the

Reinsurance Agreement because it uses phrases associated with rescission, such as "from

inception" and "substantially defeats the purpose of the Agreement," and because the letter uses

the present tense phrase "hereby terminates." Doc. 41, 22-23.

         The Court disagrees and finds that a reasonable person can only read the letter as a

request to cure, known as a "dunning letter": by its unambiguous terms, the letter indicates that

AmTrust will terminate the Agreement unless Signify posts the required collateral. Moreover,

"[cJase law does not support the proposition that a letter by itself, absent some consideration or

other compelling circumstances, is sufficient to effect a rescission of a [contract]." Ladenburg

Thalmann & Co. v. Imaging Diagnostic Sys., Inc., 176 F. Supp. 2d 199,204 (S.D.N.Y. 2001).

Furthe1more unilateral "rescission of a contract is an extraordinary remedy," Nolan v. Sam Fox

Pub. Co., 499 F.2d 1394, 1397 (2d Cir. 1974), and "[s]uch relief, lying in equity, is a matter of

discretion." Rudman v. Cowles Commc 'ns, Inc., 280 N.E.2d 867, 874 (N.Y. 1972). 10



10
   Signify also claims that the "relationship was unhappy" and that AmTrust had a financial interest in terminating
the Agreement because it owed Signify millions of dollars under the Agreement. Doc. 41, 23-24. Signify relies on
lnvengineering, Inc. v. Foregger Co., a Third Circuit case that found that a party's actions evinced an intention to
rescind the contract and that rescission was in the party's financial interests. 293 F.2d 201, 204 (3d Cir. 1961 ). In
that case, the party "disclaimed any right to enforce the contract or to obtain damages," and sought to recover the
materials that it had provided under the contract. Id. Here, Signify has not alleged any analogous facts to suggest
that AmTrust sought to rescind the contract. Indeed, it is Signify-not AmTrust-that seeks to rescind the
Reinsurance Agreement and AmTrust seeks to compel compliance. In this situation, it is not for the Court to decide

                                                          12
         Second, Signify claims that it can unilaterally rescind the Reinsurance Agreement

because AmTrust repudiated the Reinsurance Agreement by attempting to terminate it from the

inception even though the Reinsurance Agreement did not explicitly provide that right. Doc. 3 7,

21. Under New York law, if a paiiy "was entitled to consider [another paiiy's] defective notice

of cancellation an anticipatory repudiation of the contract," "the [party] could elect either to treat

the repudiation as a breach and rescind the contract, or to await the expiration of the time for the

plaintiffs performance and bring an action thereafter." Velazquez v. Equity LLC, 28 A.D.3d

473,474 (N.Y. App. Div. 2006). Here, as explained above, Signify has not alleged that AmTrust

improperly canceled the Reinsurance Agreement. Instead, Signify alleges that AmTrust

identified Signify' s noncompliance and threatened to terminate the Reinsurance Agreement if

Signify did not cure the defect. Because AmTrust's November 28 letter merely sought to

enforce the Reinsurance Agreement, it did not give Signify the right to rescind the Reinsurance

Agreement. 11

2.       Mutual Rescission

         Signify also claims that the parties mutually rescinded the contract. In making this

argument, Signify assumes two things: first, it assumes that AmTrust's November 28 letter




whether rescission is in AmTrust's best interests, especially in light of AmTrust's repeated attempts to enforce the
contract.

11
   Signify argues that AmTrust does not address this specific theory ofrescission in its response-the theory that
Am Trust's letter amounts to a breach that justifies rescission. Signify claims that "[f]or that additional reason,
judgment should be granted to Signify," relying on Jianjun Chen v. 2425 Broadway Chao Rest., LLC, No. 1: 16 Civ.
5735-GHW, 2017 WL 2600051, at *8 (S.D.N.Y. June 15, 2017) ("By failing to address [defendant's] arguments in
support of dismissing the claims for breach of implied contract, Plaintiffs are deemed to have withdrawn or
abandoned those claims."). As evidenced by the quotation, the plaintiff in that case failed to address defendant's
motion to dismiss with respect to an entire claim. Here, AmTrust did not respond to a specific argument for
rescission. As a result, that caselaw does not apply here.


                                                          13
amounted to an offer to rescind the Reinsurance Agreement. Doc. 37, 20. Second, it assumes

that its December 20 letter accepted this offer. Id.

         This argument fails because it misconstrues the terms of AmTrust's November 28 letter.

As explained above, AmTrust merely threatened to rescind the Reinsurance Agreement and

AmTrust had complete discretion to seek rescission, with or without Signify's consent. "[A]

mere expression of intention or general willingness to do something on the happening of a

particular event or in return for something to be received does not amount to an offer." Brunner-

Booth Fotochrome Corp. v. Kaufman, 18 A.D.2d 160, 164 (N.Y. App. Div. 1963).

         Without an offer, there was no acceptance because Signify "could not accept what was

not offered." Gram v. Mut. Life Ins. Co. ofNew York, 91 N.E.2d 307, 311 (N.Y. 1950). As a

result, Signify has not established that mutual rescission occurred after the exchange of letters. 12

         Because Signify has not established that the Reinsurance Agreement was rescinded, its

motion for judgment on its first three counterclaims is DENIED. For the same reason,

AmTrust's motion to dismissiSignify's first two counterclaims is GRANTED.

B.       Signify did not Perform under the Reinsurance Agreement

         AmTrust has sufficiently plead that Signify has not adequately performed under the

Reinsurance Agreement. The Reinsurance Agreement mandated that Signify post Loss Fund

collateral. Doc. 36-2, 6. The Agreement also required Signify to provide Gap collateral to



12
  AmTrust argues, in the alternative, that even if the November 28 letter qualified as an offer to rescind the contract,
AmTrust withdrew it by accepting the benefits of the contract, in this case, the letters of credit. Doc. 35, 6. This
argument derives from its interpretation of Clearview Concrete Prod Corp. v. S. Charles Gherardi, Inc., 88 A.D.2d
461,466 (N.Y. App. Div. 1982) and Cammackv. J.B. Slatte,y & Bro., 148 N.E. 781,782 (N.Y. 1925). In both
cases, defendants claimed that they owed no duties under the contracts because they had rescinded the contracts by
notice and in both cases, the New York courts had rejected these arguments because they had, despite their notices,
accepted benefits under the contracts. Id These cases do not apply here, where no party has raised the defense that
they rescinded the agreement. AmTrust also argues, in the alternative, that the Court should not rescind the
Reinsurance Agreement because there is no evidence that the parties abandoned it. Doc. 35, 15-16. The Court need
not address this issue because Signify has not claimed that abandonment justifies rescission.


                                                          14
AmTrust in the amount of $4,480,229 by August 31, 2016, and to increase the collateral in

increments of approximately $244,376 on October 1, November 1, and December 1, 2016. Doc.

36-2, 6, 13, 14. In its complaint, AmTrust claims that the collateral is underfunded by

$3,495,284.33. Doc. 1, 2. Signify has not claimed that it provided all of that collateral.

       Because Signify has not established that it performed under the Reinsurance Agreement,

its motion to grant its fourth and fifth counterclaims for breach of contract and for declaratory

judgment is DENIED. For the same reasons its motion to dismiss AmTrust's claims is DENIED.

C.     AmTrust's Performance under the Reinsurance Agreement

       Signify claims that AmTrust performed inadequately under the Reinsurance Agreement

by failing to return collateral, demanding additional collateral, and refusing to make premium

payments.

1.     Collateral

       By its terms, the Reinsurance Agreement expired on March 31, 2017, and all policies

issued under it expired on April 1, 2017. However, according to the Reinsurance Agreement,

Signify has a continuing obligation to post collateral beyond the Agreement's expiration:

                [Signify] agrees that the Required Security will remain in place
               throughout the term of this Agreement and thereafter until: 1. All
               claims under the Policies reinsured hereunder have been closed; or
               2. 3 years after the last claim has been reported under the Policies;
               whichever is later.

Doc. 36-2, 16. That subsection further provides that Signify "agrees that if any claim under a

Policy reinsured hereunder is reported after the expiration of such Required Security, [Signify]

will deliver to [AmTrust] collateral equal to [Signify's] obligations for such claim." Id. Signify

has not alleged, let alone shown, that all claims under the policies have been closed or that three

years have passed after the last claim filed. As a result, Signify has not established, pursuant to



                                                 15
the Reinsurance Agreement, that AmTrust must return the Required Security or that AmTrust

has breached the Reinsurance Agreement for failing to do so. 13

2.       Premiums

         Under the Reinsurance Agreement, AmTrust agreed to cede the "Gross Ceded Premium"

and remit the "Net Ceded Premium" to Signify. However, these duties arise only after a series of

events. Indeed, the Reinsurance Agreement provides that AmTrust "shall remit the balance due

to [Signify] within 7 calendar days of [AmTrust's] receipt of confirmation from the bank that the

Letter of Credit has been increased as set forth" above. Doc. 36-2, 15. Signify has not alleged

that it has posted the Loss Fund capital. As a result, under the contract, AmTrust's duties to cede

the "Gross Ceded Premium" and to remit the "Net Ceded Premium" to Signify never arose. 14

         Because Signify has not established that AmTrust performed inadequately, its motion to

grant its fourth and fifth counterclaims for breach of contract and for declaratory judgment is

DENIED. For the same reasons its motion to dismiss AmTrust's claims is DENIED.

V.       Conclusions

For the reasons stated above, it so ORDERED that:




13
   Signify reads a different portion of the Reinsurance Agreement, Article 3, to mean that it has no liability after the
policies' expiration and that, because it has no liability for the policies' after their expiration, it need not post
collateral at that time. Doc. 37, 26-27. This provision, however, refers to liability-not obligations that it acquired
during the policy period, the matter at issue here. Moreover, this interpretation contravenes the second provision
that "[Signify] agrees that the Required Security will remain in place throughout the term of this Agreement and
thereafter." Doc. 36-2, 16 (emphasis added). Under New York law, "a contract should be construed as a whole
with all parts to be given effect" and "here unambiguous, the contract language should be given its plain and
ordinary meaning." Town of Wawarsing v. Camp, Dresser & McKee, Inc., 49 A.D.3d 1100, 1102 (N.Y. App. Dep't
2008). As a result, the Court rejects this proposed interpretation.

14 Signify claims that AmTrust must cede and remit the premiums because Signify paid a pmtion of the required

Gap collateral. Doc. 42, 13. This argument misconstrues the Reinsurance Agreement because AmTrust's duty only
arises after Signify posts the Loss Fund capital-not just a portion of the Gap collateral. Signify also claims that the
Court should not read the Reinsurance Agreement to condition these payments on the posting of collateral because
Signify need not post any collateral. Doc. 42, 14. For the reasons discussed above, the Court rejects this argument
and finds that Signify's collateral obligations continue.


                                                           16
1.       AmTrust's motion to dismiss Signify's first and second counterclaims is GRANTED.

         Accordingly, Signify's motion for judgment on the pleadings to grant judgment on its

         first and second counterclaims is DENIED as moot.

2.       Signify's motion to dismiss AmTrust's two claims, for breach of contract and declaratory

         judgment, is DENIED.

3.       Signify's motion to grant judgment on its third counterclaim for unjust enrichment is

         DENIED.

4.       Signify's motion to grant judgment on its fourth counterclaim for breach of contract is

         DENIED.

5.       Signify's motion to grant judgment on its fifth counterclaim for declaratory judgment is

         DENIED.

The Clerk of Court is respectfully directed to te1minate the motions, Docs. 32, 33, 44, 45. The

parties are directed to appear for a conference on July 25, 2019, at 10:00 a.m.

Dated:     July 11, 2019
           New York, New York

                                                               Edgardo Ramos, U.S.D.J.




                                                 17
